Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roll assembly 202 in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of filter cartridge ", “the plurality of filter cartridges”, and “the first filter cartridge” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Spross et al. (U.S. 2010/0236776A1).
Regarding claim 1, Briquet et al. disclose a downhole tool (20, fig 2) comprising: a body (24); an intake port (28) for receiving fluid from external the body (para 0031); a pump (38) in fluid communication with the intake port for withdrawing fluid through the intake port (para 0031); a filtration device (40, 42, para 0032) having a particulate removing filter (64, para 0041), a flow line (44, fig. 1-2 and para 0031-0032) extending from the intake port to the filtration device (40, para 0032), the filtration device (40) being contained within the body (see fig. 1-3) and in fluid communication with the intake port (see fig. 1-3 and para 0032), and an exit port in fluid communication with the filtration device (fig. 4A: exit port near 46b showing fluid 30 exiting filter 42). 
However, Briquet et al. is silent to an exit port for ejecting fluid to external the body.
Spross et al. disclose a downhole tool (10, fig. 1) comprising: a body (body of tool 10); an intake port (32a, b) for receiving fluid from external the body (para 0021); a pump (42, para 0021) in fluid communication with the intake port for withdrawing fluid through the intake port (para 0021) and an exit port (44) for ejecting fluid to external the body into the wellbore (para 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Briquet et al. to have exit port  ejecting fluid to external the body, as taught by Spross et al., for the purpose of discharging the fluid into the wellbore after testing is completed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Briquet et al. to have the probe comprise sealing pad, as taught by Spross et al. for sealingly engaging the borehole wall to place the internal cavity of the tool in fluid communication with the formation fluid to be tested. 
Regarding claim 11, the combination of Briquet et al. and Spross et al. teach all the features of this claim as applied to claim 1 above; Briquet et al. further disclose the filtration device (40, 42) comprises a purge valve (48a, fig. 4D and para 0047) arranged to expel fluid from a reverse purge flow through the filtration device to a wellbore (refer to para 0047).26 Attorney Docket 1470-5496192015-IPM-098729  
Regarding claim 13, Briquet et al. disclose a method comprising: disposing a downhole tool (20, fig 2) into a wellbore (refer to para 0021), the downhole tool (20) comprising: a body (24), an intake port (28) provided along the body (24), a filtration device (40, 42, para 0032) having a particulate removing filter (64, para 0041), the filtration device (40) being contained within the body (24, see fig. 1) and in fluid communication with the intake port (see fig. 1-3 and para 0032), 
an exit port passing the fluid through the filtration device (fig. 4A: exit port near 46b showing fluid 30 exiting filter 42).

Spross et al., as previously discussed, disclose a downhole tool (10, fig. 1) comprising: a body (body of tool 10); an intake port (32a, b) for receiving fluid from external the body (para 0021); a pump (42, para 0021) in fluid communication with the intake port for withdrawing fluid through the intake port (para 0021) and an exit port (44) for ejecting fluid to external the body into the wellbore (para 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Briquet et al. to have the exit port for ejecting fluid to external the body and ejecting the fluid from the exit port, as taught by Spross et al., for the purpose of discharging the fluid into the wellbore after testing is completed. 
Regarding claim 17, the combination of Briquet et al. and Spross et al. teach all the features of this claim as applied to claim 13 above; Briquet et al. further disclose regenerating the filtration device via a reverse purge (para 0045 and 0047: cleaning/regeneration of the filtration device 42 is carried out through a purge or cleanout mode via reverse purge through purge valve 48a, see fig. 4D).
Regarding claim 20, Briquet et al. disclose a system comprising: a downhole tool (20, fig 2) disposed in a wellbore (refer to abstract and para 0021), the downhole tool (20) comprising: a body (24); an intake port (28) for receiving fluid from external the body (para 0031); a pump (38) in fluid communication with the intake port for withdrawing fluid through the intake port (para 0031); a filtration device (40, 42, para 0032) having a particulate removing filter (64, para 0041), a flow line (44, fig. 1-2 and 
However, Briquet et al. is silent to an exit port for ejecting fluid to external the body.
Spross et al., as previously discussed, disclose a downhole tool (10, fig. 1) comprising: a body (body of tool 10); an intake port (32a, b) for receiving fluid from external the body (para 0021); a pump (42, para 0021) in fluid communication with the intake port for withdrawing fluid through the intake port (para 0021) and an exit port (44) for ejecting fluid to external the body into the wellbore (para 0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Briquet et al. to have exit port  ejecting fluid to external the body, as taught by Spross et al., for the purpose of discharging the fluid into the wellbore after testing is completed. 
Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Spross et al. (U.S. 2010/0236776A1) as applied to claims 1 and 13 above, and further in view of Duvallet (U.S. 5139085).
Regarding claim 3, the combination of Briquet et al. and Spross et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet et al. and Spross et al. fail to teach the filtration device comprising: a plurality of 
Duvallet discloses a fluid sampling bottle disposed in deep boreholes (refer to col. 1 lines 43-45) comprising a support body (30, fig. 1). Fluid enters the assembly at (12, fig. 3) comprising a filter (13, col. 3 lines 40-43). Sleeve body (40) comprises a plurality of filters (44) adapted to filter the fluid passing though. The first filter comprises a larger diameter filtration for stopping large solid matter. The following filters respectively have decreasing filtration diameters. The last filter can have very small filtering diameter, so that it only samples very pure liquid. This type of filtration makes it possible to prevent blockages when the sample fluid contains too much mud (col. 3 lines 49-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Spross et al., and Duvallet before him or her, to have included a plurality of filter cartridges, each of the plurality of filter cartridges having different particulate filtration sizes; a fluid flow path extending across the plurality of filter cartridges from a first filter cartridge to a final filter cartridge; wherein the particulate filtration sizes of the plurality of filter cartridges progress from the first filter cartridge having the coarsest particulate filtration size to the 
Regarding claims 4 and 19, the combination of Briquet et al., Spross et al., and Duvallet teach all the features of this claim as applied to claims 3 and 18 above; Duvallet further discloses wherein the plurality of filter cartridges are arranged in series (see fig. 3).  
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Spross et al. (U.S. 2010/0236776A1) and Duvallet (U.S. 5139085) as applied to claim 3 above, and further in view of Niconoff (U.S. 2011/0011583A1).
Regarding claims 5-6, the combination of Briquet et al., Spross et al., and Duvallet teach all the features of this claim as applied to claim 3 above; however, the combination of Briquet et al., Spross et al., and Duvallet fail to teach wherein there is an inline valve for each filter cartridge in the series, wherein the filtration device comprises a bypass line to bypass the plurality of filter cartridges.
Niconoff discloses a formation tester (314, fig. 3) comprising a probe assembly (316) and a filtration apparatus (400, fig.4). The filtration apparatus comprising a plurality of filtering chambers/cartridges (402a, 402b, 402c, para 0036), wherein there is an inline valve (404a, 404b, 404c) for chamber in the series (see fig. 4 and refer to para 0037), wherein the filtration device comprises a bypass line (412a, 412b) to bypass the plurality of chambers cartridges (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Spross et al., 
Regarding claim 10, the combination of Briquet et al., Spross et al., and Duvallet teach all the features of this claim as applied to claim 3 above; however, the combination of Briquet et al., Spross et al., and Duvallet fail to teach wherein the filtration device is configured to bypass at least one of the plurality of filter cartridge to a secondary filter cartridge of the plurality of filter cartridges when a pressure differential across the first filter cartridge reaches a predetermined value.  
Niconoff discloses the filtration apparatus (400, fig.4) comprising the plurality of filtering chambers/cartridges (402a, 402b, 402c, para 0036) and a equalization lines (424a, 424b) coupling the chambers to equalize the pressures of the chambers relative to each other (refer to para 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Spross et al., Duvallet, and Niconoff before him or her, to have had the filtration device configured to bypass at least one of the plurality of filter cartridge to a secondary filter cartridge of the plurality of filter cartridges when a pressure differential across the first filter cartridge reaches a predetermined value, as taught by Niconoff, for the purpose of equalizing the pressures of the chambers relative to each other. 
Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Spross et al. (U.S.  as applied to claim 1 above, and further in view of Smits (U.S. 2015/0068734A1).
Regarding claims 7-8 and 14-15, the combination of Briquet et al. and Spross et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet et al. and Spross et al. is silent to a sensor positioned to detecting a characteristic of a fluid passing to, within or after the filtration device with a sensor, wherein the sensor is selected from the group consisting of optical sensors, pressure sensors, vibrating tube densitometers, capacitance sensors, or a combination thereof, wherein the sensor is an optical sensor, wherein the fines are removed as detected by the optical sensor. 
Smits discloses a downhole wireline tool (10.2, fig. 1.2 and fig. 2.2) that may be used for performing formation evaluation (refer to para 0020). Fluid analysis may be performed by a fluid analyzer (30) capable of measuring fluid properties, such as viscosity, density, optical density, pressure, temperature (para 0019). The fluid analyzer may have an optical sensor (38) for measuring parameters of the downhole fluid (para 0031) such as optical density (para 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Spross et al., and Smits before him or her to have included an optical sensor positioned to detect a characteristic of a fluid passing to, within or after the filtration device, for reservoir fluid characterization.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Spross et al. (U.S. 2010/0236776A1) , as applied to claim 7 above, and further in view of Childers (U.S. 2009/0007652A1).
Regarding claims 9 and 16, the combination of Briquet et al., Spross et al., and Smits teach all the features of this claim as applied to claim 7 above; Briquet et al. further disclose wherein the filtration device (40, 42) is configured to remove fines to a predetermined concentration (refer to para 0036: the filter can have different size/shape/slots to base on debris size of type of formation used).
However, the combination of Briquet et al., Spross et al., and Smits fail to teach detecting the concentration of the particulate, wherein the filtration device is configured to remove fines to a predetermined concentration as detected by the optical sensor.
Childers disclose using optical sensors to determine level of debris in a well (refer to abstract and para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Spross et al., Smits, and Childers before him or her to have tried using the optical sensor to detect fines/debris on the filtration device, as taught by Childers and remove fines to a predetermined concentration as detected by the optical sensor since its known to detect debris downhole using optical sensors. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.